                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                               LOUISVILLE DIVISION

DARRELL L. MILES                                                                      PLAINTIFF

v.                                                    CIVIL ACTION NO. 3:18-CV-P116-CRS

SETH MITCHELL et al.                                                              DEFENDANTS



                                 MEMORANDUM OPINION

       This matter is before the Court on initial review of Plaintiff Darrell L. Miles’ pro se

complaint (DN 1) pursuant to 28 U.S.C. § 1915A. For the reasons that follow, the instant action

will be dismissed.

                                I. STATEMENT OF CLAIMS

       Plaintiff is a convicted prisoner currently incarcerated at the Kentucky State Penitentiary

(KSP). He brings his action under 42 U.S.C. § 1983 and sues the following Defendants:

(1) KSP Sgt. Seth Mitchell, PREA (Prison Rape Elimination Act) investigator; (2) KSP

Adjustment Chairman William B. Morrison; (3) KSP Sr. Capt. Will Thomas; (4) Green River

Correctional Complex (GRCC) Lt. Holly L. Rickard; (5) GRCC Adjustment Officer Charles E.

Basting; (6) Dr. Kevin Younger, employed as Medical Care Provider at GRCC and contracted

through Correct Care Solutions, L.L.C. (CCS); (7) Brenda Beehler, RN, Nurse Executive and

Health Care Grievance Committee Member at CCS; (8) Dawn Patterson, RN, Health Service

Administrator and Health Care Grievance Committee Member at CCS; (9) Christy L. Jolly,

Administrative Specialist II and Health Care Grievance Committee Member at CCS; (10) Denise

Burnett, APRN, Health Care Grievance Committee Member at CCS; (11) GRCC Capt. Angela

Hampton; (12) GRCC “CUA II Grievance Coordinator” Darrell Wheeler; and (13) Kentucky

State Reformatory (KSR) Medical Provider Jeff Ingram. Plaintiff sues Defendants Mitchell,
Morrison, Thomas, Rickard, Basting, Dr. Younger, Hampton, and Wheeler in their individual

capacities; sues Defendants Beehler, Patterson, Jolly, and Burnett in both their individual and

official capacities; and sues Defendant Ingram in his official capacity.

        Plaintiff begins his statement of claims as follows:

           Since the discovery in 2014 at Northpoint . . . that I snore with my mouth
           open. I realize I have some cronic breathing issues when I sleep from Asthma
           or some other form of nasal infection or disease etc. that is in the most
           extreme and severe state once I fall asleep. “This Condition has Cause me to
           be sodomized in my sleep at different institutions,” on multiple occassions
           and not awaken while being touched. It is so extreme for a man to wake up
           in prison with a cronic medical condition or illness, be denied medical
           treatment because the officials have a dislike for the person complaining. . . .
           The most degradeing and emotional mind state a straight man can go through
           in prison. Wakeing up and finding his rectum disfigured and dischargeing
           with someone’s bodily fluids. [] from a predator who intentionally forced
           himself on me in my sleep.

        Plaintiff describes events occurring at both KSP1 and GRCC.2 Plaintiff sues three KSP

Defendants – Defendants Mitchell, Morrison, and Thomas. Plaintiff alleges that Defendant

Mitchell, a KSP PREA investigator, violated his Fourteenth Amendment due process rights

during the investigation of several PREA claims by Plaintiff and subsequent disciplinary

proceedings. He claims that Defendant “Mitchell is the original Kentucky Dept. of Corrections

staff member who is responsible for starting a practice of violating statewide policy . . . . Then

falsifing documents in the plaintiff file to Continue punishing him for filing lawsuits against

other K.D.O.C. official at Northpoint Training Center.” Plaintiff alleges as follows:

           While housed [at KSP], [he] was put in risk to being Raped on multiple
           occasion as punishment for filing lawsuits. Having a illness and knowing he
           will not awaken and when done place feces in his mouth while rolling him

1
  While Plaintiff is currently incarcerated at KSP, the allegations in the instant complaint pertain to his
prior detention at KSP in 2016.
2
  Plaintiff sues Jeff Ingram, a “Medical Care Provider” at KSR, but he fails to allege any facts involving
Defendant Ingram or about his detention at KSR.
                                                      2
          over on his back to let it roll down to the throat. “was a cruel and intentional
          act of Hate.”

          [] The culprit then go outside the Cell, close the door then use something to
          reach plaintiff until he wakes up to swollow the feces (poop) choking until it
          goes down enough to breath again. Then the trapped substances causes the
          ears to ache and cause trouble swollowing.

       In attached Extraordinary Occurrence Reports and Disciplinary Reports, Plaintiff claims

on several occasions that he was sexually assaulted (for instance, on one occasion, Plaintiff

alleged that he “woke up with his rectum wet and the liquid smelling musky”) while he slept by

either a guard or another inmate who he suspects must have been let into the cell. Plaintiff

claims that Defendant Mitchell as the investigator lied about what he saw on the videotapes and

falsified reports so that Plaintiff would be found guilty on disciplinary charges of lying. He also

alleges that Defendant Mitchell lied to the Kentucky State Police and covered up a rape.

       As to Defendant Morrison, Plaintiff claims that he violated the Due Process Clause when

he, as the Chairman/Adjustment Committee Officer over several disciplinary actions against

Plaintiff, “imposed excessive punishment.” He claims that Defendant Morrison “made a

Arbitrary decision to punish plaintiff with on one occassion forfeiture of fifteen (15) days of

meritorious good time, and on another two fifteen (15) consecutive days in segregation.”

       According to Plaintiff, Defendant Thomas “was one of the top supervisors who

conducted a review of the Disciplinary Action and the Extraordinary Occurrence Report . . . from

P.R.E.A. reports being filed due to plaintiff’s cell door being opened while he was sleep and him

being raped.” Plaintiff claims that when he repeatedly reported that his cell door was being

opened, Defendant Thomas did not “check the status of the plaintiff’s reports to ensure his

safety.” He also claims that “a liberty interest was created by the disciplinary action imposed on


                                                 3
the plaintiff from Arbitrary abuse of power when [Defendant] Thomas authorized plaintiff be

disciplined for lying to an employee after being raped on multiple occassions.”

        Although unclear from the complaint, it appears that Plaintiff was transferred from KSP

to GRCC around the end of 2016 or beginning of 2017. The allegations that follow pertain to his

detention at GRCC.

        Plaintiff claims that GRCC Defendant Dr. Younger was the medical provider that he was

recommended to see “after being seen at U.K. Medical Center for an Endoscopy which revealed

a fungus that was and has caused some medical issue still in existance.” Plaintiff claims that he

has “Joint Pain, Chest Pain, Trouble Swollowing, Blary Vision, Back pain in the Kidney area,

swelling and foot pain in the feet and ankles, snoring with mouth open, Trouble breathing while

sleep and rectum itch.” He claims that after following sick call procedures, “[t]he only issue

addressed was plaintiff feet that after doing exercises for Plantar fasciitis, the soreness still

exist.” He continues, “Another visit produced no results when the plaintiff rectum itch was

irritating in which Dr. Younger refused treatment for and plaintiff later discover after being sent

out by K.S.P. officials on accident for assault (sexually) ‘Rape.’ The sexual assault nurse

examiner discovered a disease.” Plaintiff asserts that Defendant Dr. Younger “failed to have a

sleep study conducted or to have an infectious disease examination conducted to the claims of

sexual assault [] and the medical request to treat anual itching and discharge.” He claims that he

requested a sleep study be reconducted due to the one he had at Northpoint Training Center

“being a generic knock-off to such serious complaints.” While not specific to Dr. Younger,

Plaintiff additionally claims that a GRCC “official continued the practice of denying medical

treatment to see a E.N.T (Ear, Nose & Throat) specialist as well.”


                                                   4
       Next, Plaintiff alleges that GRCC Defendants Beehler, Patterson, Jolly, and Burnett, who

were “Health Care Grievance Committee Members during Administrative Review of the medical

care request to address [Plaintiff’s] throat,” denied his medical grievance(s).

       As to Defendant Rickard, Plaintiff claims that this GRCC PREA investigator failed to

investigate his PREA claims but issued disciplinary reports against Plaintiff for lying instead.

Plaintiff claims that Defendant Rickard “repeated the same statement [Defendant] Mitchell made

when he issued his disciplinary report for lying” against KSP. He claims that she interfered with

providing video evidence and failed to contact Kentucky State Police. He reports that one of the

disciplinary actions against him was “later overturned” by GRCC Warden Hart.

       Defendant Basting, a GRCC Chairman/Adjustment Officer, heard the write up against

Plaintiff that was issued for tampering with physical evidence/hindering an investigation and

found Plaintiff guilty. Plaintiff claims that Defendant Hampton “failed to correct the error by

imposing the Disciplinary while refusing to allow the plaintiff to call the camera as a witness”

and “refuse to allow Ky. State Police to investigate.”

       Finally, Plaintiff claims that he filed grievances in compliance with Corrections Policies

and Procedures (CPP) and that Defendant Wheeler, the GRCC grievance coordinator, denied “all

grievance that involve preserveing Criminal Conduct.” He additionally claims that Defendant

Wheeler denied grievances “to Cover up Rape and harrassment” in violation of PREA and that

he violated the First Amendment “by denying a federally Protected Right to redress plaintiff’s

grievances with the Court and the Administrative body with the department of Corrections.”

Review of grievances attached to Plaintiff’s complaint reveals that Defendant Wheeler rejected

Plaintiff’s grievances for various reasons.


                                                  5
       As relief, Plaintiff seeks monetary and punitive damages and injunctive relief in the form

of ordering “ENT Visit and Colonostomy” and “Release [] to get my own treatment.”

                                 II. STANDARD OF REVIEW

       Because Plaintiff is a prisoner seeking relief against governmental entities, officers,

and/or employees, the Court must review the complaint under 28 U.S.C. § 1915A. Under that

statute, the Court must review the complaint and dismiss the complaint, or any portion of the

complaint, if the Court determines that it is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a defendant who is immune from

such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir.

1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).

       A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

Neitzke v. Williams, 490 U.S. 319, 325 (1989). The trial court may, therefore, dismiss a claim as

frivolous where it is based on an indisputably meritless legal theory or where the factual

contentions are clearly baseless. Id. at 327. In order to survive dismissal for failure to state a

claim, “a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). “[A]

district court must (1) view the complaint in the light most favorable to the plaintiff and (2) take

all well-pleaded factual allegations as true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d

478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009)

(citations omitted)). “A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of
                                                  6
the elements of a cause of action will not do.’ Nor does a complaint suffice if it tenders ‘naked

assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly,

550 U.S. at 555, 557).

       Although courts are to hold pro se pleadings “to less stringent standards than formal

pleadings drafted by lawyers,” Haines v. Kerner, 404 U.S. 519 (1972), this duty to be less

stringent “does not require us to conjure up unpled allegations,” McDonald v. Hall, 610 F.2d 16,

19 (1st Cir. 1979), or to create a claim for a plaintiff. Clark v. Nat’l Travelers Life Ins. Co., 518

F.2d 1167, 1169 (6th Cir. 1975). To command otherwise would require courts “to explore

exhaustively all potential claims of a pro se plaintiff, [and] would also transform the district

court from its legitimate advisory role to the improper role of an advocate seeking out the

strongest arguments and most successful strategies for a party.” Beaudett v. City of Hampton,

775 F.2d 1274, 1278 (4th Cir. 1985).

                                          III. ANALYSIS

       “Section 1983 creates no substantive rights, but merely provides remedies for

deprivations of rights established elsewhere.” Flint ex rel. Flint v. Ky. Dep’t of Corr., 270 F.3d

340, 351 (6th Cir. 2001). Two elements are required to state a claim under § 1983. Gomez v.

Toledo, 446 U.S. 635, 640 (1980). “[A] plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

“Absent either element, a section 1983 claim will not lie.” Christy v. Randlett, 932 F.2d 502,

504 (6th Cir. 1991).




                                                  7
        A. Injunctive relief

        A case, or portion thereof, becomes moot when events occur which resolve the

controversy underlying it. Burke v. Barnes, 479 U.S. 361, 363 (1987). Generally, an inmate’s

release from prison or transfer to another prison moots his request for injunctive relief.

See Wilson v. Yaklich, 148 F.3d 596, 601 (6th Cir. 1998) (holding that a prisoner’s claims for

injunctive relief became moot after he was transferred to another facility); Kensu v. Haigh, 87

F.3d 172, 175 (6th Cir. 1996) (“[T]o the extent Kensu seeks declaratory and injunctive relief his

claims are now moot as he is no longer confined to the institution that searched his mail.”).

Because Plaintiff has been transferred to KSP, his request for injunctive relief, which he made

while he was housed at KSR, will be dismissed.3

        B. Damages

                1. Official-capacity claims against CCS Defendants Beehler, Patterson, Jolly,
                Burnett, and Ingram

        “Official-capacity suits . . . ‘generally represent [] another way of pleading an action

against an entity of which an officer is an agent.’” Kentucky v. Graham, 473 U.S. 159, 165-66

(1985) (quoting Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658, 690 n.55 (1978)).

The official-capacity claims against the CCS Defendants are actually against their employer,

CCS. See, e.g., Griffin v. S. Health Partners, Inc., No. 1:12CV-P174-M, 2013 WL 530841, at *5

(W.D. Ky. Feb. 11, 2013).

        “It is clear that a private entity which contracts with the state to perform a traditional state

function such as providing medical services to prison inmates may be sued under § 1983 as one


3
  Should Plaintiff allege a current denial of medical treatment at KSP, he may file a new § 1983 action
against those individuals at KSP who he claims have denied/are denying him medical treatment at that
institution.
                                                    8
acting ‘under color of state law.’” Hicks v. Frey, 992 F.2d 1450, 1458 (6th Cir. 1993) (quoting

West v. Atkins, 487 U.S. 42, 54 (1988)). For purposes of initial review, the Court presumes that

CCS is a state actor. However, a private corporation, like CCS, “is not liable under § 1983 for

torts committed by its employees when such liability is predicated solely upon a theory of

respondeat superior.” Austin v. Paramount Parks, Inc., 195 F.3d 715, 728 (4th Cir. 1999).

Rather, like a municipality, a private corporation is liable under § 1983 only when an official

policy or custom of the corporation causes the alleged deprivation of federal rights. See Street v.

Corr. Corp. of Am., 102 F.3d 810, 818 (6th Cir. 1996) (“Monell involved a municipal

corporation, but every circuit to consider the issue has extended the holding to private

corporations as well.”). To demonstrate municipal liability, a plaintiff “must (1) identify the

municipal policy or custom, (2) connect the policy to the municipality, and (3) show that his

particular injury was incurred due to execution of that policy.” Alkire v. Irving, 330 F.3d 802,

815 (6th Cir. 2003).

        In the instant case, Plaintiff has not alleged the existence of a policy or custom on the part

of CCS that caused any deprivation of his constitutional rights. Thus, the claims against CCS

Defendants Beehler, Patterson, Jolly, Burnett, and Ingram4 will be dismissed because Plaintiff

has failed to state a claim upon which relief will be granted.




4
  It is unclear whether Defendant Ingram, who Plaintiff designates as “Medical Care Provider at [KSR],”
is an employee of CCS or KSR. To the extent that he is not an employee of CCS but of KSR, the claims
for damages against him must still be dismissed because a state official sued in his official capacity for
damages is not a “person” subject to suit under § 1983, Will v. Mich. Dep’t of State Police, 491 U.S. 58,
71 (1989), and also is immune under the Eleventh Amendment. Kentucky v. Graham, 473 U.S. at 169.
                                                     9
                2. Individual-capacity claims

                        a. Due process claims

        Plaintiff alleges due process violations by KSP Defendants Mitchell, Morrison, and

Thomas and GRCC Defendants Rickard, Basting, and Hampton for failure to properly

investigate PREA reports, for failure to follow corrections policies and procedures, and/or for

actions taken during disciplinary proceedings.

                                i. Failure to investigate PREA report

        Plaintiff asserts that Defendants failed to properly investigate his allegations of sexual

assault. However, a claim based on an inadequate investigation fails to state a constitutional

violation because private citizens have no constitutional or federal statutory right to compel the

investigation of another person. See Diamond v. Charles, 476 U.S. 54, 64-65 (1986); Jacoby v.

PREA Coordinator, No. 517CV00053MHHTMP, 2017 WL 2962858, at *4 (N.D. Ala. Apr. 4,

2017) (“Whether an inadequate investigation, or the failure to investigate at all, no § 1983

liability is created.”), report and recommendation adopted, 2017 WL 2957825 (N.D. Ala. July

11, 2017); Browder v. Parker, No. 5:11CV-P29-R, 2011 WL 2379406, at *7 (W.D. Ky. Jun. 15,

2011) (“Private citizens, whether or not they are incarcerated, have no constitutional or federal

statutory right to compel the investigation of another person.”) (citing Diamond, 476 U.S. at 64-

65; White v. City of Toledo, 217 F. Supp. 2d 838, 841 (N.D. Ohio 2002)); Walker v. Schmoke,

962 F. Supp. 732, 733 (D. Md. 1997) (“[N]o federal appellate court, including the Supreme

Court . . . has recognized that there is a federally enforceable right for the victim to have criminal

charges investigated at all, let alone with vigor or competence.”) (citation omitted). Accordingly,

Plaintiff's claim that Defendants failed to properly investigate his allegations will be dismissed

for failure to state a claim.
                                                  10
       Further, although not addressed by the Sixth Circuit, district courts, including the

Western District of Kentucky, have found that the PREA does not create a private cause of

action which can be brought by an individual plaintiff. See Simmons v. Solozano, No. 3:14CV-

P354-H, 2014 WL 4627278, at *4 (W.D. Ky. Sept. 16, 2014); Montgomery v. Harper,

No. 5:14CV-P38-R, 2014 WL 4104163, at *3 (W.D. Ky. Aug. 19, 2014) (“[T]his Court

concludes that the PREA creates no private right of action.”); Chapman v. Willis, No. 7:12-CV-

00389, 2013 WL 2322947, at *4 (W.D. Va. May 28, 2013) (“There is no basis in law for a

private cause of action to enforce a PREA violation.”); Holloway v. Dep’t of Corr.,

No. 3:11VCV1290 (VLB), 2013 WL 628648, at *2 (D. Conn. Feb. 20, 2013) (“There is nothing

in the PREA that suggests that Congress intended it to create a private right of action for inmates

to sue prison officials for non-compliance to the Act.”); Faz v. N. Kern State Prison, No. CV-F-

11-0610-LJO-JLT, 2011 WL 4565918, at *5 (E.D. Cal. Sept. 29, 2011) (“[T]he PREA does not

create a private right of action . . . .”); Woodstock v. Golder, No. 10-CV-00348-ZLW-KLM,

2011 WL 1060566, at *9 (D. Colo. Feb. 7, 2011) (“PREA provides no private right of action.”)

(citation omitted). “The PREA is intended to address the problem of rape in prison, authorizes

grant money, and creates a commission to study the issue. The statute does not grant prisoners

any specific rights.” Chinnici v. Edwards, No. 1:07-cv-229, 2008 WL 3851294, at *3 (D. Vt.

Aug. 12, 2008) (internal citation omitted). Upon consideration, this Court also concludes that the

PREA creates no private right of action, and to the extent that Plaintiff may be attempting to

bring a claim thereunder, such claim will be dismissed for failure to state a claim upon which

relief may be granted.




                                                11
                               ii. Failure to follow corrections policies and procedures

       Failure of prison officials to follow institutional procedures or policies does not give rise

to a constitutional claim. See Sandin v. Conner, 515 U.S. at 481-82; Smith v. City of Salem,

Ohio, 378 F.3d 566, 578 (6th Cir. 2004) (“[S]tate law, by itself, cannot be the basis for a federal

constitutional violation.”); Rimmer-Bey v. Brown, 62 F.3d 789, 791 (6th Cir. 1995) (rejecting

inmate’s argument that prison failed to follow Michigan prison regulations in putting him in

segregation); McVeigh v. Bartlett, No. 94-23347, 1995 WL 236687, at *1 (6th Cir. Apr. 21,

1995) (failure to follow policy directive does not rise to the level of a constitutional violation

because policy directive does not create a protectable liberty interest). Section 1983 is addressed

to remedying violations of federal law, not state law. Lugar v. Edmondson Oil Co., 457 U.S.

922, 924 (1982); Laney v. Farley, 501 F.3d 577, 580-81 (6th Cir. 2007). Accordingly, Plaintiff’s

claim that Defendants failed to follow corrections policies and procedures will be dismissed.

                               iii. Disciplinary proceedings

       To state a Fourteenth Amendment due-process claim, an inmate must allege a deprivation

of a liberty interest protected by the Due Process Clause. To determine whether segregation of

an inmate from the general prison population involves the deprivation of a protected liberty

interest, the Court must determine if the segregation imposes an “atypical and significant”

hardship on the inmate “in relation to the ordinary incidents of prison life.” Sandin v. Conner,

515 U.S. 472, 483 (1995). Because there is no liberty interest in remaining free from

disciplinary segregation, id. at 484, Plaintiff is not entitled to due process protections for such

and has failed to state a due process claim.

       Nonetheless, a restraint which “inevitably affect[s] the duration of [an inmate’s]

sentence” creates a liberty interest. Sandin v. Conner, 515 U.S. at 487. The loss of good-time
                                                  12
credits affects the length of Plaintiff’s prison sentence; thus, he has a protected liberty interest in

this regard. Id. at 477-78 (citing Wolff v. McDonnell, 418 U.S. 539 (1974)). However, there is

still a barrier to his Fourteenth Amendment claim. A state prisoner may not file a § 1983 suit for

damages or equitable relief challenging his conviction or sentence if a ruling on his claim would

render the conviction or sentence invalid, until and unless the conviction or sentence has been

reversed on direct appeal, expunged by Executive Order, declared invalid by a state tribunal, or

has been called into question by a federal court’s issuance of a writ of habeas corpus under 28

U.S.C. § 2254. Heck v. Humphrey, 512 U.S. 477, 486-87 (1994). If a ruling on a claim would

necessarily render the duration of Plaintiff’s confinement invalid, the claim must be dismissed

because it is simply not cognizable until the challenged confinement has been remedied by some

other process. Id. at 487.

        In Edwards v. Balisok, 520 U.S. 641 (1997), the Supreme Court extended the application

of Heck to prison disciplinary proceedings. If the inmate’s allegations would “necessarily imply

the invalidity of the punishment imposed” the claim is not cognizable in a civil action under

§ 1983. Id. at 648. Furthermore, in Wilkinson v. Dotson, 544 U.S. 74 (2005), the Supreme Court

reemphasized that “a state prisoner’s § 1983 action is barred (absent prior invalidation)—no

matter the relief sought (damages or equitable relief), no matter the target of the prisoner’s suit

(state conduct leading to conviction or internal prison proceedings)—if success in that action

would necessarily demonstrate the invalidity of confinement or its duration.” Id. at 81-82.

        In the instant action, success on Plaintiff’s claims concerning his prison disciplinary

conviction resulting in loss of good time would necessarily imply the invalidity of his

confinement and therefore cannot be brought under § 1983.


                                                   13
        For all the foregoing reasons, Plaintiff’s due process claims concerning his prison

disciplinary proceedings will be dismissed for failure to state a claim.

                                b. Grievance denials and rejections

        Plaintiff complains that Defendant Wheeler, the GRCC Grievance Coordinator, denied

and rejected his grievances, and that Defendants Beehler, Patterson, Jolly, and Burnett, GRCC

Health Care Grievance Committee Members, denied his health care grievances.

        However, “[t]he mere denial of a prisoner’s grievance states no claim of constitutional

dimension.” Alder v. Corr. Med. Servs., 73 F. App’x 839, 841 (6th Cir. 2003). A plaintiff’s

claim is against the subjects of his grievances, not those who merely decided whether to grant or

deny the grievances. See Skinner v. Govorchin, 463 F.3d 518, 525 (6th Cir. 2006) (“Skinner’s

complaint regarding Wolfenbarger’s denial of Skinner’s grievance appeal, it is clear, fails to state

a claim.”); Lee v. Mich. Parole Bd., 104 F. App’x 490, 493 (6th Cir. 2004) (“Section 1983

liability may not be imposed simply because a defendant denied an administrative grievance or

failed to act based upon information contained in a grievance.”); Nwaebo v. Hawk-Sawyer, 83 F.

App’x 85, 86 (6th Cir. 2003) (same); Simpson v. Overton, 79 F. App’x 117, 120 (6th Cir. 2003)

(“[T]he denial of an appeal cannot in itself constitute sufficient personal involvement to state a

claim for a constitutional violation.”); Martin v. Harvey, 14 F. App’x 307, 309 (6th Cir. 2001)

(“The denial of the grievance is not the same as the denial of a request to receive medical care.”).

Thus, where the only allegation against a defendant relates to the denial of a grievance, a plaintiff

fails to state a claim for relief against that defendant.

        Similarly, Plaintiff’s allegation regarding the rejection of grievances by Defendant

Wheeler also fails to state a claim upon which relief may granted. This is because there is “no


                                                   14
constitutionally protected due process interest in unfettered access to a prison grievance

procedure.” Walker v. Mich. Dep’t of Corr., 128 F. App’x 441, 445 (6th Cir. 2005).

        For these reasons, Plaintiff’s claims against Defendants Wheeler, Beehler, Patterson,

Jolly, and Burnett will be dismissed for failure to state a claim upon which relief may be granted.

                       c. Conspiracy

       “A civil conspiracy claim under § 1983 . . . lies where there is ‘an agreement between

two or more persons to injure another by unlawful action.’” Robertson v. Lucas, 753 F.3d 606,

622 (6th Cir. 2014) (quoting Revis v. Meldrum, 489 F.3d 273, 290 (6th Cir. 2007)). In order to

state a claim of civil conspiracy under § 1983, a plaintiff must show that there was a single plan,

that the coconspirators shared in the objective of the conspiracy, violating the plaintiff’s

constitutional rights, and that an overt act was committed in furtherance of the conspiracy.

Hooks v. Hooks, 771 F.2d 935, 943-44 (6th Cir. 1985). A plaintiff must plead a conspiracy with

particularity, as vague and conclusory allegations unsupported by material facts are insufficient.

Twombly, 550 U.S. at 566 (recognizing that allegations of conspiracy must be supported by

allegations of fact that support a “plausible suggestion of conspiracy”); Robertson v. Lucas, 753

F.3d at 622 (indicating that “‘[i]t is well-settled that conspiracy claims must be pled with some

degree of specificity and that vague and conclusory allegations unsupported by material facts

will not be sufficient to state such a claim under § 1983’ or Bivens”) (quoting Gutierrez v. Lynch,

826 F.2d 1534, 1538 (6th Cir. 1987)).

       The Court finds that Plaintiff’s conspiracy claims do not survive initial review as he

makes only general allegations of a conspiracy.




                                                  15
                      d. Retaliation

       “A retaliation claim essentially entails three elements: (1) the plaintiff engaged in

protected conduct; (2) an adverse action was taken against the plaintiff that would deter a person

of ordinary firmness from continuing to engage in that conduct; and (3) there is a causal

connection between elements one and two -- that is, the adverse action was motivated at least in

part by the plaintiff's protected conduct.” Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir.

1999) (en banc). The plaintiff has the burden of proof regarding all three elements. See, e.g.,

Murray v. Evert, 84 F. App’x 553, 556 (6th Cir. 2003); Green v. Tudor, 685 F. Supp. 2d 678,

692 (W.D. Mich. 2010). Moreover, the plaintiff must prove that the exercise of the protected

right was a substantial or motivating factor in the defendant’s alleged retaliatory conduct. Mt.

Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 287 (1977); Smith v. Campbell, 250

F.3d 1032, 1037 (6th Cir. 2001). If the plaintiff makes such a showing, the defendants may still

avoid liability by showing “that [they] would have taken the same action in the absence of the

protected activity.” Whiteside v. Parrish, 387 F. App’x 608, 612 (6th Cir. 2010) (quoting

Thaddeus-X, 175 F.3d at 399).

       Plaintiff claims that Defendant Mitchell engaged in “falsifing documents in the plaintiff

file to Continue punishing him for filing lawsuits against other K.D.O.C. official at Northpoint

Training Center.” While filing a lawsuit is protected conduct, see Turner v. Safley, 482 U.S. 78,

84 (1987); Herron v. Harrison, 203 F.3d 410, 415 (6th Cir. 2000), Plaintiff does not indicate any

specific lawsuit he filed, allege that Defendant Mitchell knew of the lawsuit, or otherwise

causally connect the generally alleged adverse action of falsifying documents to the unspecified

Northpoint Training Center litigation. Moreover, it appears that Plaintiff alleges the purported

falsification of documents by Defendant Mitchell was when Defendant Mitchell found Plaintiff’s
                                                16
claims of sexual assault unfounded. The Court finds Plaintiff’s claims of assault to be frivolous.

Indeed, as the Court indicated in its Memorandum and Order denying Plaintiff’s request for

preliminary injunctive relief:

                    [A]lthough the Plaintiff’s allegations of fecal and sexual attacks are
           concerning to the Court, the Court notes that Plaintiff raised similar
           allegations in a separate action pending in the Western District of Kentucky.
           See Miles v. Ky. Dep’t of Corr., Civil Action No. 5:16-CV-P73-TBR (W.D.
           Ky.). In that case, the temporary restraining order was denied because
           Plaintiff had “not provided specific facts showing that immediate or
           irreparable injury [would] result before Defendants [could] be heard in
           opposition,” and the Warden at KSP was ordered to respond to the
           preliminary injunction. Id. at DN 9. The court later denied the motion for a
           preliminary injunction. Id. at DN 23. In denying the motion, the court noted
           that Plaintiff had been making allegations about fecal attacks since August
           2014, and that Plaintiff had been transferred to Little Sandy Correctional
           Complex at some point for a mental health evaluation regarding this matter.
           “The evaluation stated that Plaintiff was ‘functioning normally,’ but was
           delusional.” Id. at DN 23, p. 5. The court noted that Plaintiff was
           subsequently sent for another mental health evaluation while at KSP.
           “Following this evaluation on January 20, 2016, the psychologist concluded
           that [Plaintiff] was ‘delusional’ and ‘fixated on the fact that others are placing
           feces in his mouth while he sleeps.’” Id. Another mental health evaluation
           on March 9, 2016, also found that Plaintiff was “delusional.” Id. at DN 23,
           p. 6. The court found that the allegations regarding the fecal attacks seem
           “‘irrational’ and ‘wholly incredible.’” Id. at DN 23, p. 7. The court also
           found the allegations regarding the sexual attacks were “closely related to
           [Plaintiff’s] ‘fantastical’ allegations regarding the ‘fecal attacks.’” Id. at
           DN 23, p. 9. The court also noted that on May 7, 2015, Plaintiff had filed a
           complaint in the Eastern District of Kentucky, Miles v. Bottom, Civil Action
           No. 5:15-126-JMH (E.D. Ky.), alleging that “other men were placing feces
           in his mouth while he slept at Northpoint Training Center.”5

        Further on initial review of Plaintiff’s complaint in Civil Action 5:16CV-P73-TBR,

wherein he raised a similar retaliation claim, the Court found “Plaintiff’s allegations regarding



5
 To the extent that this is the lawsuit against Northpoint Training Center officers that Plaintiff alleges he
was retaliated against for filing, he still shows no causal connect to the filing of the lawsuit and Defendant
Mitchell’s alleged wrongdoing a year later, and this does not change the Court’s finding that Plaintiff’s
claim regarding the sexual attacks are frivolous/incredible.
                                                     17
these attacks to be too ‘wholly incredible’ to actually state a claim upon which relief may be

granted. Therefore, his retaliation claim based on allegations of fecal and sexual attacks will be

dismissed” (DN 25).

       For these reasons, the Court finds that Plaintiff has failed to state a retaliation claim, and

that claim will be dismissed.

                       e. Dr. Younger

       To satisfy the objective component of an Eighth Amendment deliberate indifference

claim, Plaintiff must show the existence of a sufficiently serious medical need, meaning that he

is “incarcerated under conditions posing a substantial risk of serious harm.” Farmer v. Brennan,

511 U.S. 825, 834 (1994). A serious medical need is “one that has been diagnosed by a

physician as mandating treatment or one that is so obvious that even a lay person would easily

recognize the necessity for a doctor’s attention.” Harrison v. Ash, 539 F.3d 510, 518 (6th Cir.

2008) (quoting Blackmore v. Kalamazoo Cty., 390 F.3d 890, 897 (6th Cir. 2004)). The

subjective component of the Eighth Amendment standard is met “where a plaintiff demonstrates

that prison officials acted with ‘deliberate indifference’ to a serious medical need,” which “is the

equivalent of ‘recklessly disregarding that risk.’” McCarthy v. Place, 313 F. App’x 810, 814

(6th Cir. 2008) (quoting Farmer, 511 U.S. at 836). In other words, “[s]atisfying the objective

component ensures that the alleged deprivation is sufficiently severe, while satisfying the

subjective component ‘ensures that the defendant prison official acted with a sufficiently

culpable state of mind.’” Quigley v. Tuong Vinh Thai, 707 F.3d 675, 681 (6th Cir. 2013)

(quoting Smith v. Carpenter, 316 F.3d 178, 183-84 (2d Cir. 2003)). “A plaintiff alleging

deliberate indifference must show more than negligence or misdiagnosis of an ailment.”

Johnson v. Karnes, 398 F.3d 868, 874 (6th Cir. 2005). A plaintiff must also show that his claim
                                                 18
involves more than a difference of opinion between the plaintiff and a doctor regarding the

plaintiff’s diagnosis and treatment. Westlake v. Lucas, 537 F.2d at 860, n.5.

        Medical records that Plaintiff attached to his complaint reveal that he received treatment

while at GRCC. University of Kentucky Medical Center records dated March 13, 2017, indicate

that he underwent an upper GI endoscopy for surveillance for malignancy due to personal history

of Barrett’s esophagus; that esophageal mucosal changes were biopsied; and that he was

instructed to repeat the procedure in 3-5 years if no dysplasia on biopsies.6 Other records reveal

that he had a sleep study performed on March 15, 2017, and was diagnosed with snoring.

Shortly thereafter, in 2017, he requested a second opinion regarding the sleep study. On May 2,

2017, Plaintiff submitted a health care request complaining of itching of and discharge from his

rectum, and as a result, he was referred to Dr. Younger on May 3, 2017. At that visit, Plaintiff

complained of “‘discharge/itching in my rectum and people putting stuff in my mouth while I’m

sleeping/snoring. They are doing sexual things to me and taking advantage of me while I’m

asleep.’” Dr. Younger diagnosed Plaintiff with unspecified dysphagia and “Other specified

diseases of anus and rectum”; referred him to “psych to consider DSM Dx”; and prescribed

medication, ordered labs, and instructed him to use hydrocortisone from the canteen. University

of Louisville Hospital records dated October 5, 2017, reveal that Plaintiff was seen for an alleged

sexual assault and given medication and post-exposure prophylaxis.

        While Plaintiff may have desired a second opinion or to be seen by an ENT specialist, in

the context of Eighth Amendment deliberate-indifference claims, the Sixth Circuit has observed:



6
  While Plaintiff did not attach the results of the biopsy to his complaint, Defendants in Civil Action
No. 5:16CV-P73-TBR attached a copy of the surgical pathology report to their motion for summary
judgment, and that report showed no dysplasia. See DNs 97 & 98.
                                                     19
        [W]e distinguish between cases where the complaint alleges a complete denial of
        medical care and those cases where the claim is that a prisoner received inadequate
        medical treatment. Where a prisoner alleges only that the medical care he received
        was inadequate, federal courts are generally reluctant to second guess medical
        judgments. However, it is possible for medical treatment to be so woefully
        inadequate as to amount to no treatment at all.

Alspaugh v. McConnell, 643 F.3d 162, 169 (6th Cir. 2011) (internal quotations marks and

citation omitted). In this case, Plaintiff received treatment, albeit not all the treatment he desired,

and the Court does not wish to second guess his doctor’s medical judgments. See Colvin v.

Burns, No. 2:08-CV-276, 2010 WL 1963289, at *2 (E.D. Tenn. May 13, 2010) (“As long as the

treatment actually afforded an inmate squares with constitutional standards, he has no right to

demand second opinions, a certain physician, or a particular treatment.”). Finally, having been

transferred from GRCC, Plaintiff is no longer subject to the conditions about which he

complains.

        The Court, therefore, concludes that Plaintiff has failed to state an Eighth Amendment

claim of deliberate indifference to his serious medical needs and will dismiss this claim.

        For all the foregoing reasons, the Court will dismiss this action by separate Order.

Date:   November 9, 2018




                                            Char
                                               lesR.Si
                                                     mpsonI
                                                          II,Seni
                                                                orJudge
                                               Unit
                                                  edStat
                                                       esDi
                                                          str
                                                            ictCour
                                                                  t
cc:     Plaintiff, pro se
        Defendants
        General Counsel, Justice & Public Safety Cabinet, Office of Legal Counsel
4411.005




                                                       20
